     Case 3:20-cv-02232-BEN-BGS Document 20 Filed 05/27/21 PageID.70 Page 1 of 4


      Abbas Kazerounian (SBN 249203)
1
      ak@kazlg.com
2     Kazerouni Law Group, APC
      245 Fischer Ave., Suite D1
3
      Costa Mesa, CA 92626
4     P: (800) 400-6808
      F: (800) 520-5523
5
6     Ryan L. McBride (SBN 297557)
      ryan@kazlg.com
7
      Kazerouni Law Group, APC
8     2633 E. Indian School Road, Ste. 460
9     Phoenix, AZ 85016
      Telephone: (800) 400-6808
10    Facsimile: (800) 520-5523
11    Attorneys for Plaintiffs

12                      UNITED STATES DISTRICT COURT
13                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA

14    Andy and Courtney Spears,                    Case No.: 3:20-cv-02232-BEN-BGS
      individuals,
15
                                                   JOINT MOTION TO DISMISS
16                   Plaintiffs,
17                      v.
18    Midland Credit Management, Inc.,
19                   Defendant.
20
21
22           Plaintiffs Andy and Courtney Spears (“Plaintiffs”) and Defendant Midland
23    Credit Management, Inc. (“Defendant”) (or jointly as the “Parties”) hereby jointly
24    move to dismiss the entire case with prejudice. Each party will bear its own
25    attorneys fees and costs. The Parties further request that the settlement disposition
26    hearing set for May 27, 2021 be vacated along with all other pending deadlines in
27    the case.
28

      STIPULATION OF DISMISSAL                 1
     Case 3:20-cv-02232-BEN-BGS Document 20 Filed 05/27/21 PageID.71 Page 2 of 4



1
2
                                        KAZEROUNI LAW GROUP, APC
3
4        Dated: May 27, 2021                        By: /s/ Ryan L. McBride___
                                                        Ryan L. McBride, Esq.
5
                                                        Attorney For Plaintiff
6
                                        SOLOMON WARD SEIDENWURM & SMITH
7
8       Dated: May 27, 2021                        By: /s/ Thomas F. Landers___
9                                                      Thomas F. Landers, Esq.
                                                        Attorney For Defendant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATION OF DISMISSAL            2
     Case 3:20-cv-02232-BEN-BGS Document 20 Filed 05/27/21 PageID.72 Page 3 of 4



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATION OF DISMISSAL            1
     Case 3:20-cv-02232-BEN-BGS Document 20 Filed 05/27/21 PageID.73 Page 4 of 4



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      STIPULATION OF DISMISSAL
